Citation Nr: 9908261	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  96-48 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a chronic headache 
disability.  

2.  Entitlement to an increased rating for Wolff-Parkinson-
White syndrome, currently evaluated as 10 percent disabling.  

3.  Entitlement to an increased rating for chronic 
lumbosacral strain, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from July 1991 to 
July 1995.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.  The present case arises from 
an April 1996 rating action with which the veteran disagreed 
in June 1996.  A statement of the case was issued in August 
1996, and the appeal was perfected in October 1996, upon 
receipt of a VA Form 9 (Appeal to Board of Veterans' 
Appeals).  In January 1997, a hearing at which the veteran 
and his wife testified was conducted at the RO and, in 
September 1997, a supplemental statement of the case was 
issued.  In due course, the case was forwarded to the Board 
in Washington, DC.  

In addition to the foregoing, the Board notes that the RO 
also certified as on appeal the issues of service connection 
for hearing loss and service connection for a lung 
disability.  In this regard, the Board observes that the RO 
denied these claims in the April 1996 rating action currently 
on appeal, and the veteran expressed his disagreement with 
the denial of these claims in his June 1996 notice of 
disagreement.  The RO also discussed these claims in its 
August 1996 statement of the case.  Significantly, however, 
the veteran did not address these matters in his October 1996 
substantive appeal, at the hearing conducted at the RO in 
January 1997, or any time within the year following 
notification of the April 1996 decision regarding them.  
Under these circumstances, these claims have not been placed 
in appellate status, and are not properly before the Board at 
this time.  Therefore, they will not be considered in the 
decision below.  Given, however, that the veteran's 
representative did include a discussion of these claims in a 
May 1998 VA Form 646 (Statement of Accredited Representation 
in Appealed Case), and in a November 1998, written brief 
presentation, it is presumed that the veteran wishes to 
reopen these claims.  Therefore they will be referred to the 
RO for consideration of whether new and material evidence has 
been submitted to reopen them.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim for service connection for a headache 
disability has been obtained by the RO.

2.  The veteran complained of headaches on numerous occasions 
during his military service, and reported frequent and severe 
headaches at the time of the examination conducted in 
connection with his separation from active service.  

3.  The veteran was diagnosed to have tension vascular 
headaches when examined for VA purposes shortly after his 
separation from service, and subsequent treatment records 
continue to reflect headache complaints.  


CONCLUSION OF LAW

Granting the veteran benefit of the doubt, tension vascular 
headaches are considered to have been incurred during 
service.  38 U.S.C.A. § 1110, 5107(b) (West 1991); 38 C.F.R. 
§ 3.102, 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury which was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1998).  Service 
connection also may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A review of the veteran's service medical records reflects 
that he was seen for a number of complaints, including 
headaches, in October 1991, February 1992, March 1992, and 
May 1992.  In a report of medical history dated in March 
1993, the veteran indicated he experienced frequent and 
severe headaches, which he attributed to back problems he had 
sustained from a 1991 motor vehicle accident.  He made 
similar complaints in a November 1993 medical history report, 
and again when examined in connection with his discharge from 
service in March 1995.  

In September 1995, the veteran underwent a general medical 
examination for VA purposes.  The report of this examination 
revealed that the veteran complained of temporal pounding 
headaches that occurred every other day.  These headaches 
were described as lasting about an hour, and were relieved by 
Motrin.  It was also noted that a chiropractor informed the 
veteran that these complaints were related to "cervical 
spine problems."  The diagnosis was tension vascular 
headaches.  Subsequently dated records revealed that, in 
February 1996 and in January 1997, the veteran continued to 
include headaches among his medical complaints. 

On the foregoing record, the Board concludes that the veteran 
has submitted a well-grounded claim for service connection 
for tension vascular headaches within the meaning of 
38 U.S.C.A. § 5107(a).  The veteran's service medical records 
reflect numerous occasions of headache complaints, and his 
postservice medical records reflect that these complaints 
continued.  The Board is also satisfied that all relevant 
evidence has been obtained, since the records the veteran has 
identified as supporting his claim appear to have been 
associated with the claims file, and he has undergone an 
examination for VA purposes in connection with his claim.  
Therefore, no further assistance is required to comply with 
38 U.S.C.A. § 5107(a).  Now the Board must determine whether 
the evidence supports the claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
fair preponderance of the evidence is against the claim, in 
which case the claim must be denied.  Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).

As set forth above, the veteran was diagnosed as having 
tension vascular headaches when examined for VA purposes 
shortly after his discharge from service, and there are 
subsequent records reflecting ongoing headache complaints.  
His service records reflect headache complaints in the months 
following an automobile accident that occurred in late 1991, 
as well as reports of frequent and severe headaches on 
histories taken in 1993 and 1995.  Under these circumstances, 
the Board believes there is some doubt as to whether these 
findings and complaints represent multiple acute and 
transitory episodes, or the presence of a chronic headache 
disorder, the onset of which occurred during service.

When, after considering all the evidence, a reasonable doubt 
arises regarding a determinative issue, as here, whether the 
veteran's repeated headache complaints are a manifestation of 
a chronic disability as opposed to a series of acute and 
transitory episodes, such doubt shall be resolved in favor of 
the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
Having reviewed the evidence in this case, the Board 
concludes that its unique facts warrant the application of 
the reasonable doubt doctrine.  Granting the veteran every 
benefit of the doubt, the Board finds that the veteran's 
headache complaints, first noted in service, and diagnosed as 
tension vascular headaches at the time of the examination 
conducted for VA purposes in September 1995, may be 
considered to be a manifestation of a chronic disability, the 
onset of which was in service.  Accordingly, service 
connection for tension vascular headaches is warranted in 
this case.  


ORDER

Service connection for tension vascular headaches is granted.  

REMAND

With respect to the veteran's claim for an increased rating 
for Wolff-Parkinson-White syndrome, it is observed that this 
disorder has been evaluated under the criteria used to 
consider diseases of the heart.  The criteria for evaluating 
heart disability, however, were changed effective in January 
1998.  62 Fed. Reg. 65,207 (Dec. 11, 1997).  In this regard, 
the United States Court of Appeals for Veterans Claims 
(previously known as the United States Court of Veterans 
Appeals) has held that, where the law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provided otherwise or permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  Karnas v. Derwinski, 1 Vet.App. 308, 313 (1991).  See 
also Baker v. West, 11 Vet.App. 163, 168 (1998); Dudnick v. 
Brown, 10 Vet.App. 79 (1997) (per curiam order), holding 
that, even where certain new rating criteria became effective 
after the appellant filed his appeal with the Court, VA and 
the Court are required to apply the amendments to the extent 
that they are more favorable to the claimant than the earlier 
provisions.  

The Secretary has not made a determination as to whether the 
prior regulations pertaining to rating cardiovascular 
disabilities are more or less favorable to an appellant than 
the new regulations.  Thus, to ensure fairness, it will be 
necessary to consider both sets of regulations in evaluating 
the veteran's disability.  In this case, however, the record 
does not reflect that the RO has considered the veteran's 
disability in light of the new criteria.  (No mention is made 
of the change in rating criteria in any rating action dated 
after January 1998, and there was no supplemental statement 
of the case issued after January 1998.)  In view of this, the 
case must be remanded to ensure consideration of the new 
criteria, prior to the Board entering its final 
determination.

With respect to the veteran's back, he contends that he has 
difficulty getting in and out of cars, that he wears a back 
brace, and that there is constant discomfort, such that an 
increased rating is warranted.  

When the veteran was examined in connection with this claim 
in 1995, the examiner remarked that the veteran had flexion 
of his lumbar spine to 90 degrees.  Whether this deviated in 
any way from normal, however, was not described, nor was any 
range of motion set out in any other direction.  In addition, 
the examiner did not address those considerations raised by 
the Court of Appeals in DeLuca v. Brown, 8 Vet.App. 202 
(1995).  In DeLuca, the Court stressed that, in evaluating 
disability in a musculoskeletal joint, VA has a duty to 
determine whether the joint in question exhibits weakened 
movement, excess fatigability, or incoordination, and whether 
pain could significantly limit functional ability during 
flare-ups or when the joint is used repeatedly over a period 
of time.  The Court indicated that these determinations 
should be made by an examiner and should be portrayed by the 
examiner in terms of the additional loss in range of motion 
due to these factors (i.e., in addition to any actual loss in 
range of motion noted upon objective clinical evaluation).  
See DeLuca, supra, at 206.

In another decision, the Court reemphasized its DeLuca 
holding:

...Under 38 C.F.R. § 4.40 (1996), the Board is 
required to consider the impact of pain in making 
its rating determination.  Schafrath v. Derwinski, 
1 Vet.App. 589, 593 (1991).  The Board is required 
to provide a statement of its reasons and bases 
with respect to that aspect of the determination 
as well.  Ibid (citing Gilbert, 1 Vet.App. at 58).  
Although section 4.40 does not require a separate 
rating for pain, it does promulgate guidance for 
determining ratings under other diagnostic codes 
assessing musculoskeletal function.  See generally 
38 C.F.R. § 4.71(a) (1996).  The fact that a 
specific rating for pain is not required by 
section 4.40 does not relieve the BVA from its 
obligation to provide a statement of reasons or 
bases pertaining to that regulation.  See DeLuca 
v. Brown, 8 Vet.App. 202, 207 (1995).

Spurgeon v. Brown, 10 Vet.App. 194, 196 (1997).  Since the 
examination reports currently of record do not address the 
considerations discussed by the Court in the DeLuca decision, 
it will be necessary to remand this portion of the veteran's 
appeal for additional examination.

Under the circumstances described above, this case is 
remanded to the RO for the following:

1.  The veteran should be contacted and asked to 
identify those places at which he has received 
treatment for his Wolff-Parkinson-White syndrome 
and his low back disability, since 1997.  After 
obtaining any authorization as may be appropriate, 
the RO should attempt to associate with the claims 
file, copies of the records identified by the 
veteran, which have not already been obtained.  

2.  Next, the RO should review the evidence of 
record in light of the new criteria for evaluating 
cardiovascular disease, and determine whether the 
prior regulations or the new regulations are more 
favorable to the veteran.  Applying the criteria it 
determines to be more favorable to the veteran, the 
RO should then enter its determination as to 
whether an increased rating is warranted for Wolff-
Parkinson-White syndrome.  If, in the process of 
this adjudication, the RO concludes that an 
additional cardiovascular examination of the 
veteran is necessary, that should be accomplished.

3. The veteran should then be scheduled for an 
examination to evaluate the nature and extent of 
his low back disability.  All indicated tests, and 
any consultations deemed necessary, should be 
accomplished.  In addition, all examination reports 
should fully set forth the current complaints, 
pertinent clinical findings, and diagnoses 
affecting the lumbar spine.  Moreover, the extent 
of any impairment of this anatomical area should be 
set forth, together with whether there is any 
functional loss in this area due to weakened 
movement, excess fatigability, incoordination, or 
pain on use.  The examiner should also state 
whether any pain claimed by the veteran is 
supported by adequate pathology and is evidenced by 
his visible behavior.  Any additional impairment on 
use should be described in terms of the degree of 
additional range-of-motion loss, as per the DeLuca 
precedent, supra, and specific findings should be 
made regarding range of motion of the lumbar spine, 
to include the extent to which that motion deviates 
from normal.  The level of pain on motion should 
also be described.  All opinions expressed should 
be supported by reference to pertinent evidence.  
Before evaluating the veteran, the examiner should 
review the claims folder, and a note to the effect 
that this review of the record was accomplished 
should be included as part of any examination 
report.

4.  Upon completion of the development of the 
record requested by the Board and any other 
development as may be deemed appropriate by the RO, 
the RO should enter its determination regarding the 
veteran's claim for an increased rating for his 
back disability.  If this decision, or that 
relating to Wolff-Parkinson-White syndrome results 
in an increased rating, the veteran should be asked 
whether this satisfies his appeal.  If he replies 
in the negative, or it is determined that no 
increased rating is warranted, he and his 
representative should be furnished a supplemental 
statement of the case concerning all evidence added 
to the record since the last supplemental statement 
of the case.  If it is necessary to address the 
veteran's back disorder in the supplemental 
statement of the case, that document should address 
the provisions of 38 C.F.R. §§ 4.40, 4.45.  If the 
issue regarding Wolff-Parkinson-White syndrome 
remains in appellate status, the supplemental 
statement of the case should include citation to 
the new regulations and criteria regarding 
cardiovascular disorders, effective in January 
1998, as well as the pertinent regulations in 
effect prior to that date.  The veteran and his 
representative should then be given an opportunity 
to respond, and the case returned to the Board for 
further appellate consideration, if otherwise in 
order.

No inference should be drawn regarding the final disposition 
of the claim as a result of this action, and the veteran need 
take no further action until he is further informed.

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improve-ments Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1996) (Historical and Statutory Notes). In 
addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

- 6 -


